Citation Nr: 0001804	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran's Form DD 214 reflects that he had active service 
from October 1952 to August 1954, and from October 1954 to 
July 1972.  His military occupation specialty was a medical 
technician.  The veteran's decorations and awards include the 
Vietnam Service Medal.  There was no award of the Combat 
Infantryman's Badge, the Purple Heart, or any other award 
that might serve as an indication that the veteran was 
engaged in combat. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1985 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).  Subsequent to the initial rating 
decision, the veteran moved to California, and the San Diego, 
California, RO has forwarded the veteran's appeal to the 
Board for review.


FINDINGS OF FACT

1.  The veteran has no more than definite social impairment 
and considerable industrial impairment due to PTSD within the 
meaning of the criteria in effect prior to February 3, 1988.  

2.  The veteran has no more than definite social and 
industrial impairment due to PTSD within the meaning of the 
criteria in effect from February 3, 1988, to November 7, 
1996.  

3.  The veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. § 4.132, Code 9411 (1987); 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. §§ 3.655, 4.7, 4.130, 
Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 30 percent evaluation currently 
assigned to his PTSD is insufficient to reflect its current 
level of severity.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims, 
formerly the Court of Veterans Appeals (Court) has found that 
there is a distinction between a veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A review of the record indicates that entitlement to service 
connection for head scars was established in a May 1980 
rating decision.  The examination found that these scars were 
first noted in service in 1960.  PTSD was initially 
established in a July 1985 rating decision.  A 30 percent 
evaluation was assigned for this disability.  This decision 
noted that the veteran was also service connected for two 
head scars that pre-dated his Vietnam service.  The veteran 
submitted a notice of disagreement with the 30 percent 
evaluation in September 1985, and was issued a statement of 
the case in November 1985.  The substantive appeal was 
received in January 1986.  There is no indication that the 
veteran has ever withdrawn this initial appeal.  Therefore, 
this appeal constitutes an appeal of an original claim.  Id. 

The Board notes that the veteran was last afforded a VA 
examination for PTSD in January 1990.  The veteran was 
scheduled to undergo a VA psychiatric examination in April 
1998 and September 1998, but failed to report on each 
occasion.  The evidence indicates that the veteran's address 
has changed, and he has not provided the VA with an accurate 
current address.  The RO has made many efforts to locate the 
veteran, including contacting the veteran's representative, 
his bank, the general information operator, and the RO's 
station agent cashier, who had been designated by the veteran 
to receive his mail.  Unfortunately, these attempts have been 
unsuccessful, and the veteran has never contacted the agent 
cashier to receive his mail.  

Under the provisions of 38 C.F.R. § 3.655(a), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or  
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of  good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and  
reexamination include periods of hospital observation when 
required by  VA.  

The provisions of 38 C.F.R. § 3.655(b) state that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a  benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 

In this case, the Board notes that the veteran's claim is an 
original claim.  Therefore, as is mandated by the provisions 
of 38 C.F.R. § 3.655 and the Court's holding in Fenderson, 
the Board will address this issue based on the available 
evidence.  

In the period since the veteran submitted his notice of 
disagreement with the 30 percent evaluation, the VA has 
amended its regulations pertaining to the rating schedule for 
mental disorders, including PTSD, on two occasions.  The 
first amendment  became effective in February 1988.  See 
38 C.F.R. § 4.132, Code 9411 (1988).  The second amendment 
became effective on November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (1999).  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO has considered both the old and new regulations, most 
recently in a June 1998 supplemental statement of the case.  
Therefore, the Board is obligated to review the veteran's 
claim under the regulations in effect before and after 
February 3, 1988. 

Under the regulations in effect prior to February 3, 1988, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.

When the ability to establish and maintain effective or 
favorable relationships with people was seriously impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was pronounced impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation was merited.  If the ability to establish or 
maintain effective or favorable relationships with people was 
substantially impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in severe industrial impairment, 
then a 50 percent evaluation was warranted.  Definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms that resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment resulted in continuation 
of the 30 percent evaluation.  38 C.F.R. § 4.132, Code 9411 
(1987).  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  The 
Court has upheld an interpretation of this regulation which 
states that the criteria for a 100 percent rating are each 
independent bases for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994).  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily,  with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1999).

Service medical records dated March 1968 show that the 
veteran was seen for increased irritability, difficulty in 
sleeping, nightmares of a recurrent nature about his 
experiences in Vietnam, increased startle reaction, and 
increased smoking and drinking.  In Vietnam, his duties 
included assigning corpsmen to various field units.  The 
veteran indicated that he lost 36 out of the 51 corpsmen he 
assigned to the field.  He stated that he was required to 
pack up the gear and possessions of men killed in battle.  
The diagnosis was gross stress reaction, moderate, 
recovering.  The retirement examination was negative for a 
neuropsychiatric disability.  

The evidence for consideration includes the report of a 
hospitalization at a VA facility in March 1980.  The veteran 
was admitted following a grand mal seizure secondary to 
alcohol withdrawal.  It was reported that he had sustained a 
skull fracture three to four years earlier.  The veteran 
admitted to heavy alcohol abuse. 

A VA examination was conducted in April 1985.  The veteran 
was noted to have served in Vietnam.  He reported that he was 
in combat, and that "I Corps was involved in small arms 
fire".  His hooch was under artillery fire intermittently 24 
hours a day.  His symptoms included frequent dreams about 
Vietnam, and about being ambushed.  He had startle reaction 
when suddenly awakened, with noises at night, or with any 
loud noise.  He denied rage reactions, but had flashbacks 
when he saw open fields or heavy foliage.  The veteran also 
had intrusive recollections of Vietnam.  The veteran denied 
hallucinations, but said he started to experience depression 
in 1975.  Following his nightmares, he would have 
diaphoresis, and would jump out of bed in a panic until he 
realized it was only a dream.  The veteran had begun to drink 
heavily in 1975.  He would experience memory deficits and 
blackouts when drinking for two or three days, and would not 
remember drinking.  He had undergone treatment for 
detoxification, and had a history of seizures and an unsteady 
gait.  The diagnoses included chronic PTSD and chronic 
alcohol dependence, continual.  He was reported to have poor 
adjustment socially and vocationally.  

The veteran was admitted to a VA hospital from April 1985 to 
May 1985.  He was noted to be suffering from chronic alcohol 
abuse and post Vietnam stress syndrome.  He was initially 
admitted for detox, and was then transferred to psychiatry 
because he was too anxious and unstable to enter outpatient 
alcohol programs.  On transfer, the veteran was alert and in 
good contact.  He did not display any acute psychotic 
features and denied hallucinations, but admitted to 
nightmares, startle reaction, and flashbacks.  His affect was 
somewhat dejected with complaints of being lonesome.  He had 
experienced recurring amnestic episodes, but was not 
considered suicidal or homicidal.  During the course of 
treatment, the veteran did not display any particular 
features of depression or anxiety.  His amnestic episodes 
were considered to be multi-factoral, such as alcohol related 
or dissociative in nature.  The major feature was alcohol 
amnestic disorder, and the veteran was considered to have a 
pre-morbid personality of a sociopathic nature.  At 
discharge, the veteran was clinically stable without any 
particular symptoms.  He was competent, and not suicidal or 
homicidal.  The diagnoses were alcohol dependence, alcohol 
amnestic disorder, and PTSD.  

VA hospital records from June 10, 1985 to July 18, 1985, show 
that the veteran was admitted with alcohol intoxication and 
suicidal thoughts.  However, he was in good contact, coherent 
of speech, and non-psychotic.  He was irritated, but 
motivated in receiving treatment.  At discharge, the veteran 
was in full contact, non-psychotic, medically competent, and 
did not constitute a suicidal or homicidal threat.  The 
veteran was considered to be unemployable; though it was not 
specified what physical or psychiatric disability precluded 
employment.  The diagnoses included alcohol dependence, 
alcohol amnestic syndrome, and chronic PTSD.  Recommended 
follow-up treatments included a PTSD group, and continued 
sobriety.  

The veteran was admitted to a VA hospital from September 1985 
to October 1985.  The reason for admission stated that the 
veteran's drinking had been out of control for the past ten 
years, and he had been experiencing blackouts every time he 
drank.  He had realized his life was out of control due to 
his drinking, and he wanted to do something about it.  He had 
been alcohol free for at least several days prior to 
admission, and was alert and oriented, but mildly confused 
and complaining of memory problems.  He had difficulty 
concentrating, and he felt nervous and restless most of the 
time.  The recent diagnosis of PTSD was also noted.  At 
discharge, the veteran was alcohol free with no evidence of 
depression.  He denied homicidal or suicidal ideation, and 
had a very positive recovery.  He was noted to be employable.  
Follow-up treatment included a referral to the Vietnam stress 
unit, as well as an outpatient alcohol treatment program.  
The diagnoses included alcohol dependence and PTSD.  

The veteran was readmitted to a VA facility in October 1985.  
The reasons for admission stated that the veteran reported he 
had both PTSD and an alcohol problem.  He reported frequent 
nightmares related to his Vietnam experience, and being 
disoriented.  The veteran also had occasional memory 
blackouts which he did not feel were related to alcohol.  On 
admission, the veteran was articulate, oriented, and slightly 
labile.  His speech was sometimes pressured, and his thinking 
was tangential or circumstantial at times.  He reported no 
hallucinations, was not delusional, and there was no evidence 
of homicidal or suicidal ideation.  The veteran stated that 
he had remained free of alcohol for the three months 
preceding the hospitalization.  During his hospitalization, 
the veteran underwent treatment for a variety of problems 
related to his experiences in Vietnam.  His history of 
drinking was noted.  The veteran was treated with Xanax 
during this hospitalization, but this medication was 
discontinued on October 29.  The veteran participated in the 
group programs until October 30, when he became angry and 
decided to leave.  He left against medical advice.  At 
discharge, the veteran was angry and defensive.  He was well 
dressed and neatly groomed, was appropriately oriented, and 
had no psychotic symptoms.  His speech remained pressured, 
and his thought processes were tangential at times.  He was 
not suicidal or homicidal, and he was considered to be 
competent and employable.  He did not desire to make 
arrangements for follow-up treatment, but inquired as to the 
possibility of becoming involved in treatment in California.  
The diagnoses at discharge included alcohol dependence, and 
rule out PTSD.  

December 1985 VA treatment records note that the veteran had 
recently been hospitalized for PTSD.  He had resumed drinking 
ten days previously.  He had become very depressed one or two 
days earlier.  The veteran was noted to have past diagnoses 
of alcohol dependence and PTSD, but the possibility of an 
atypical bipolar disorder was also to be considered.  
Additional December 1985 records indicate that no thought 
disorder was seen.  The veteran's mood was depressed with 
appropriate affect.  He was extremely afraid of what might 
happen next.  His insight was fair to poor.  The veteran 
denied current suicidal or homicidal thoughts, but admitted 
to past thoughts of suicide.  The impression was history of 
PTSD, and episodic alcohol abuse.  

VA treatment records from May 1986 state that the veteran had 
a history of PTSD and alcohol dependence.  He requested 
psychiatric evaluation for continuing nightmares and 
hallucinations during the day.  He also complained of 
increased startle reaction.  

June 1986 VA treatment records show that the veteran was 
followed for treatment of alcohol abuse, and a personality 
disorder.  He was said to allegedly have PTSD.  The veteran 
complained of suicidal ideations for the previous three days, 
with a vague plan to jump in front of a bus.  He had been 
drinking for the past one or two weeks.  Previous treatment 
for alcohol abuse and PTSD was noted.  The impressions were 
an alcoholic man who was using suicidal ideations to find a 
place to stay, and alcoholism.  Additional June 1986 records 
state that the veteran was admitted to the alcohol treatment 
program.  His last drink had been within the week.  He 
admitted to depression, but there were no suicidal or 
homicidal ideations at that time.  The veteran was nervous 
and pressured.  The initial problem list included alcohol 
dependence and depression.  

The veteran was admitted to a VA hospital from August 4, 
1986, to December 8, 1986.  His chief complaints were 
nightmares and depression.  The veteran reported an increase 
in nightmares, anxiety and agitation, and would wake up 
screaming and reaching for his rifle.  He claimed to have 
"served in the Korean and Vietnam wars and saw lots of 
combat as a navy corpsman."  He said his symptoms would 
embarrass him to such a degree that he considered suicide.  
He was noted to have a long history of alcohol dependence.  
He claimed that he began drinking in service to cover up the 
symptoms of PTSD.  After service, he began having symptoms of 
confusion and disorientation associated with flashbacks to 
Vietnam, and followed by amnesia.  The episodes began before 
he became an alcoholic.  The veteran said that he began 
drinking to self medicate because of the amnestic episodes, 
flashbacks, and nightmares of Vietnam.  Severe depression 
would also prompt him to drink on occasion.  The hospital 
course noted that the veteran was admitted on a 72 hour hold 
because of danger to himself.  He had four brief amnestic 
episodes during his hospitalization.  

On mental status examination, it was noted that the veteran 
was alert and joked with the staff.  He appeared to be overly 
"compliant", and stated that he came to the hospital 
because he was told to come.  There was no evidence of a 
thought disorder, although he rambled somewhat.  He appeared 
to be anxious, and his speech was rapid and mildly pressured.  
He was oriented in all spheres.  The veteran participated 
well in all group activities, and in the Vietnam focus group.  
He gave a history that was consistent with PTSD.  At the time 
of discharge, the veteran stated that his self confidence and 
self esteem were greatly improved.  He appeared to have 
greater coping skills, and was much less angry and irritable.  
The veteran was scheduled to receive follow-up care, but 
would live at home.  He was competent and partially 
employable.  The diagnoses at discharge included PTSD, 
alcohol abuse, and psychogenic amnesia, as well as mixed 
personality disorder.  

The veteran was afforded a VA psychiatric examination on 
October 24, 1988, by the same examiner who conducted the 
April 1985 VA examination.  He was divorced after 13 years of 
marriage, and this occurred after he returned from Vietnam.  
The veteran gave a history of nightmares, flashbacks, 
depression, anxiety, and increased alcohol use after Vietnam.  
The veteran had maintained a good relationship with his 
daughters, but never talked to his ex-wife.  His current 
symptoms included flashbacks when he saw open fields and 
heavy foliage.  He had intrusive recollections of Vietnam 
experiences, and sounds in the night would cause startle 
responses.  He was noted to have been wounded in Vietnam, and 
to have served as a Navy corpsman.  The veteran was reported 
to have lost 36 out of 51 corpsmen he had assigned to other 
units.  He described finding himself nude across the street 
one night believing he was back in Vietnam.  In 1969, he was 
found by police two blocks from his home going from bush to 
bush.  He had frequent dreams in which he "relived his 
experiences in Vietnam and this time he was reliving being 
ambushed."  It was reported that he was in combat in Vietnam 
in I Corps, and was involved in small arms fire.  He recalled 
being knocked off his feet during enemy shelling in Dong Ha, 
and spending two weeks in a hospital being treated for his 
injuries.  

The examiner stated that the veteran's present situation 
derived from unresolved grief and guilt.  The veteran's 
drinking had been in remission since March 1988, but he 
continued to suffer from severe anxiety, depression, 
nightmares, flashbacks, and hyperalertness.  His adjustment 
socially and vocationally had been very poor.  The examiner 
stated that the veteran was totally and permanently disabled 
for return to work of any kind.  The diagnoses included 
severe chronic PTSD, and chronic alcohol dependence secondary 
to PTSD, in remission.  

VA treatment records from January 1990 show that the veteran 
continued to receive treatment for PTSD.  He reported 
blackouts and flashbacks of Vietnam.  He had thoughts of 
killing himself.  The veteran stated that he had only an 
occasional drink.  Other January 1990 records show that the 
veteran had shakes, visual hallucinations, and blackouts.  He 
described being in charge of a 19 year old corpsmen who was 
castrated, his eyes popped out, his fingers cut off, and then 
he was executed.  

The veteran was afforded a VA hospitalization for examination 
and evaluation of his PTSD in January 1990.  He gave a 
history of working for two years after service, but claimed 
that his PTSD symptoms caused him to retire.  The veteran was 
in no apparent emotional distress, was poorly groomed, 
pleasant, had a mood of slight to moderate depression, and an 
affect that was variable from sad to happy.  He was oriented 
with good insight and judgment.  His memory was intact.  The 
veteran denied mania, anxiety, or phobias, but admitted to 
recent suicidal ideations.  He described himself as 
depressed, but was able to laugh during the interview.  His 
thinking process was normal, without hallucinations.  The 
veteran was said to have presented with an acute exacerbation 
of PTSD for the previous two weeks.  The records show that 
the exacerbation consisted of flashbacks and nightmares about 
Vietnam.  He said the flashbacks occurred every two or three 
years.  The veteran also reported feeling very depressed for 
the previous two weeks.  He did not have any suicidal 
ideations at the time of admission.  He denied heavy alcohol 
use, and stated that his depression stemmed from being 
isolated with no friends or family contact.  The diagnoses 
were PTSD, major depression, single episode, moderate without 
psychotic features, and a provisional diagnosis of alcohol 
dependence, as well as a provisional diagnosis of a 
narcissistic personality disorder.  His current score on the 
Global Assessment of Functioning Scale (GAF) was 35 to 40, 
with a high score during the past year of 70.  

The veteran was hospitalized at a VA facility in February 
1990.  He presented with a desire for inpatient treatment, 
and reported blackouts, flashbacks, nightmares of Vietnam, 
and suicidal ideation.  On examination, there was no apparent 
emotional distress.  Speech was normal, and the veteran's 
mood was slightly to moderately depressed.  His affect was 
variable from sad to happy.  He was oriented, with good 
judgment and insight.  There was no evidence for active 
suicidal ideation, and the veteran denied hallucinations.  
The course of his hospitalization was largely uneventful, and 
the veteran was stabilized.  He was discharged in an alert, 
oriented, and stable status, and deemed to be no threat to 
himself or others.  The diagnoses included adjustment 
disorder with depressed mood, PTSD, alcohol dependence by 
history, and malnutrition.  

VA hospital records from March 1990 to April 1990 indicate 
that the veteran presented with feelings of anxiety and 
flashbacks.  He stated that he was unable to concentrate on 
anything.  The veteran had a long history of alcohol abuse, 
but denied abuse during the past three years.  The diagnoses 
were PTSD, mild organic mental syndrome due to alcohol abuse, 
and alcohol dependence in remission.  

An April 1990 letter from the veteran's VA doctor is 
contained in the claims folder.  The doctor notes that the 
veteran had been hospitalized at a VA facility from March 
1990 to April 1990, and had been diagnosed as having PTSD.  
He was also believed to have mild organic mental syndrome.  
His progress was at best fair as a result of these 
conditions.  The doctor stated that the veteran was not 
employable, and that this was not likely to change.  He was 
placed on medication at discharge.  

The veteran was hospitalized at a VA facility in May 1991 
with diagnoses of alcohol dependence and PTSD.  The summary 
stated that he had been admitted for treatment of 
exacerbating anxiety and flashbacks.  

VA hospital records dated April 18, 1994, to April 28, 1994, 
show that the veteran was admitted with complaints of 
worsening PTSD symptoms for the past week.  He noted a 
flashback, and stated that this was the first one in 
approximately a year.  This was then followed by three to 
four days of an amnestic period ending with symptoms of a 
hangover.  The veteran also reported increased nightmares, 
awakening at night screaming, and increased startle response.  
His mood had worsened over the past week, and had been 
associated with decreased appetite, sleep, and concentration, 
as well as suicidal ideations.  He reported going on an 
alcohol bender one week prior to admission, and stated that 
he did this once a month.  The veteran complained of 
depression on admission, but his neurovegetative signs of 
depression cleared during the hospitalization.  He complained 
of intermittent nightmares, but there was no further evidence 
of flashbacks, hypervigilance, or increased startle response.  
The veteran stated that these symptoms had been much worse in 
the past, but had recently decreased in intensity.  The 
veteran was stable at discharge, and denied suicidal 
ideations.  The veteran was competent to handle his funds, 
and the prehospital activity and employment level was noted 
to be full.  The diagnoses included alcohol dependence, 
current, and PTSD, deferred.  His GAF at the time of 
admission was 30, but the highest in the past year was noted 
to be 60.  

The veteran was hospitalized at a VA facility in January 1995 
with symptoms of increased anxiety, agitations, flashbacks to 
Vietnam, startle reaction, and increasing nightmares.  He was 
noted to have served as a medical corpsman with the Navy, and 
to have a history of heavy combat exposure.  He had a history 
of alcohol dependence, and had been drinking in moderate 
excess prior to admission.  The veteran was also becoming 
depressed, and was experiencing some suicidal ideation.  On 
mental status examination, the veteran was alert, mildly 
agitated, and cooperative but irritable.  He had some 
suicidal ideation, but his thought processes were otherwise 
logical and goal directed.  The veteran was transferred to 
the PTSD team during the course of his hospitalization.  He 
was placed on medication due to persistent nightmares and 
trouble sleeping, and this was effective in improving his 
sleep pattern.  His condition was significantly improved at 
discharge, although he continued to have trouble with 
sleeping and a persistent hyperstartle reaction to any loud 
noise.  The veteran was considered competent, and he was able 
to resume his prehospitalization activities.  The diagnoses 
included delayed, chronic, severe PTSD, and alcohol 
dependence.  His current GAF was 55.  

VA treatment records dated from 1995 to 1997 are contained in 
the claims folder.  These show that the veteran has been 
followed for several physical disabilities, but are negative 
for treatment of PTSD.  

Several factors were considered by the Board during the 
course of this decision.  First, the Board notes that 
stressor development was not conducted before service 
connection for PTSD was established in July 1985.  The record 
shows that the veteran has reported stressors that have 
become increasingly more severe and inconsistent through the 
years.  His Form DD 214 does not contain evidence to show 
that the veteran participated in combat.  The August 1968 
service medical records that show the veteran's treatment for 
stress note by way of explaining the sources of his stress 
that he assigned corpsmen to field units, but do not state 
that the veteran himself participated in combat.  However, 
the veteran reported a history of combat at the April 1985 VA 
examination.  At the VA hospitalization from August 1986 to 
December 1986, he claimed to have been in both the Korean War 
and the war in Vietnam, and to have seen lots of combat.  At 
an October 1988 VA psychiatric examination, the veteran 
explained an occasion in which he was found in his neighbor's 
bushes as reliving the time that he was ambushed.  He also 
reported being wounded in Vietnam.  Again, the only stressor 
for which there is evidence is the veteran's claim that his 
duties included the assignment of corpsmen to field units.  
There is no evidence that he was ever in combat, that he was 
in the Korean War, or that he was ambushed.  There is 
absolutely no evidence to show that the veteran was ever 
wounded, and his only other service connected disabilities 
are head scars which pre-existed his service in Vietnam.  The 
veteran's substance abuse and amnestic periods are documented 
in his medical records.  The credibility of his reported 
dreams, flashbacks, or other symptomatology based on his 
description of events is highly questionable.  

Next, the Board notes that the veteran's disability has 
generated a variety of diagnoses.  In addition to the 
diagnosis of PTSD, the diagnoses have included many 
nonservice connected disabilities, including chronic alcohol 
dependence, alcohol amnestic disorder, depression, 
psychogenic amnesia, a mixed personality disorder, a 
narcissistic personality disorder, and a mild organic mental 
syndrome.  Similarly, the veteran has received various 
assessments of the severity of his disability.  However, 
these assessments of severity do not specify what portion of 
the veteran's disability was the result of his service 
connected PTSD, and what portion is due to the nonservice 
connected disabilities.  The primary diagnoses on many of the 
treatment records and hospital reports have often been for 
one or more of these non service connected disabilities.  For 
example, the VA hospital records from April 1985, June 1985, 
September 1985, October 1985, and December 1985 show that the 
primary diagnoses were alcohol related, and the records from 
October 1985 and December 1985 include PTSD only by history 
or as a disorder to rule out.  Finally, the Board notes that 
the veteran has failed to report for the past two VA 
examinations that have been scheduled, and there is no 
indication that he would report if this case were to be 
remanded in order to obtain a new VA psychiatric examination 
that would attempt to differentiate what symptomatology is 
attributable to each disability.  Therefore, the Board is 
left to evaluate the veteran's disability based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

With these factors in mind, the Board is unable to find that 
the evidence demonstrates the substantial social impairment 
or the severe industrial impairment required for a 50 percent 
evaluation under the regulations in effect prior to 1988. 
38 C.F.R. § 4.132, Code 9411 (1987).  Similarly, the evidence 
does not show the considerable social and industrial 
impairment which would warrant a 50 percent evaluation under 
the regulations in effect between 1988 and 1996.  
38 C.F.R. § 4.132, Code 9411 (1996).  The veteran appears to 
have been treated primarily for alcohol abuse between 1985 
and 1986.  PTSD symptoms were noted, but PTSD was not the 
primary diagnosis on most of the hospital reports or 
treatment records during this period.  Many of the symptoms 
reported on the April 1985 VA examination included reliving 
combat experiences in Vietnam such as his reported ambush, 
and, as noted above, the credibility of these symptoms is 
highly questionable.  The October 1988 VA examiner opined 
that the veteran was totally and permanently disabled for any 
kind of work, but this was the same examiner who conducted 
the April 1985 VA examination, and he relies heavily upon the 
symptoms related to the veteran's unfounded claims of combat 
experiences in reaching this conclusion.  Again, these 
symptoms and the conclusions based on them are questionable.  
The April 1994 VA hospital records note that there had been a 
decrease in symptoms such as flashbacks, hypervigilance, and 
increased startle response.  The diagnoses included alcohol 
dependence, with a deferred diagnosis of PTSD.  Finally, the 
January 1995 hospital records show that the veteran had been 
drinking in moderate excess prior to admission, and he was 
much improved and considered competent at discharge.  In 
summary, the Board finds that the preponderance of the 
evidence is against the proposition that the veteran's 
symptomatology more nearly resembled either the substantial 
social impairment and severe industrial impairment solely due 
to PTSD within the meaning of the regulations in effect prior 
to 1988, or considerable social and industrial impairment 
solely due to PTSD within the meaning of the regulations in 
effect between 1988 and 1996.  Therefore, an increased 
evaluation is not warranted.  38 C.F.R. § 4.132, Code 9411 
(1987); 38 C.F.R. § 4.132, Code 9411 (1996).

Similarly, the Board is unable to find that an increased 
evaluation is merited under the rating criteria currently in 
effect.  The most recent evidence includes the April 1994 and 
January 1995 VA hospital records.  The April 1994 
hospitalization notes that the veteran had depression, but at 
discharge there was no further evidence of flashbacks, 
hypervigilance, or increased startle response.  He was stable 
at discharge, and denied suicidal ideations.  His employment 
level was noted to be full.  Significantly, the primary 
diagnosis was alcohol dependence, and a diagnosis of PTSD was 
deferred.  The highest GAF for the year was 60.  The January 
1995 hospital records again show that the veteran was 
admitted with alcohol usage.  He was depressed, and was 
experiencing some suicidal ideation.  However, his thoughts 
were logical, and he was competent and able to resume his 
prehospitalization activities at discharge.  The GAF was 55.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 51-60 indicates moderate symptoms, or moderate 
difficulty in social, occupational or school functioning.  
Ibid.

The Board finds that the symptomatology which appears 
attributable to the veteran's PTSD is not productive of 
greater than occupational and social impairment with 
occasional decrease in work efficiency and inability to 
perform occupational tasks reflected by the current 30 
percent evaluation.  The more recent evidence does not show a 
flattened affect, abnormal speech, panic attacks, impairment 
of memory or judgment, or any of the other symptoms that 
would warrant an increased evaluation.  The GAF scores of 55 
and 60 also more nearly resemble the criteria for a 30 
percent evaluation.  Therefore, an increased evaluation under 
the current criteria is not warranted.  38 C.F.R. § 4.130, 
Code 9411 (1999).  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

